Exhibit 10.22
August 31, 2009
Mr. John Mullins
Enova Systems
John,
As we discussed, I have evaluated your current role and the results you have
given Enova thus far. With this said, and with the newly assumed
responsibilities for Sales and Marketing, I am pleased to offer you the
following promotion within the Enova Team:
Effective Date:
September 15, 2009 (Salary)
October 20, 2009 (Title and Stock)
Position (Not Approved):
COO (requires Board Approval; est. decision 10/20/09)
* Remain VP of Technology until such time of Board Approval (est. 10/20/09)
Salary:
$200,000 (effective 9/15/09); stock to be discussed at BoD Meeting 10/20/09
Retention/Change of Control/Severance:
In the event that your employment is terminated by Enova without cause, you are
entitled to receive as severance three months of health benefits and 12 months
payment of your current base salary, to be paid on a monthly basis. If your
duties or responsibilities are materially diminished or if you are assigned
duties that are demeaning or otherwise materially inconsistent with the duties
then currently performed by you, you will have the right to terminate this
agreement and receive the same severance payment as if your employment had been
terminated without cause.
With the current climate and many challenges that face us, I am comfortable that
the above distinguishes you as a key employee of the company.

       
Congratulations!
     
-s- Mike Staran [f58694f5869405.gif]
Mike Staran
President and CEO
Enova Systems -s- John Mullins [f58694f5869405a.gif]

 

